            Case 1:19-cv-03377-LAP Document 322 Filed 07/21/21 Page 1 of 3




                                   Cooper & Kirk
                                                Lawyers
                                  A Professional Limited Liability Company


Nicole J. Moss                 1523 New Hampshire Avenue, N.W.                        (202) 220-9636
nmoss@cooperkirk.com              Washington, D.C. 20036                          Fax (202) 220-9601

                                             July 21, 2021
VIA ECF
Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

        Re:      Giuffre v. Dershowitz, Case No.: 19-cv-03377-LAP
                 Letter-Motion for Pre-Motion Discovery Conference
Dear Judge Preska:
         I write on behalf of Plaintiff Virginia Giuffre to request a pre-motion discovery conference
under Local Rule 37.2 to seek leave to serve on Defendant the interrogatories attached hereto as
Exhibit A. Although Plaintiff takes the position that Local Rule 33.3 authorizes Plaintiff to serve
all of the attached interrogatories without the Court’s leave, Defendant has informed Plaintiff that
he disputes this position. See Exhibit B. Instead of serving the interrogatories and seeking leave
to move to compel after Defendant serves his objections to the interrogatories, Plaintiff is seeking
the Court’s leave up front. 1
        Local Rule 33.3(a) provides that, prior to the conclusion of discovery, interrogatories are
“restricted to those seeking names of witnesses with knowledge of information relevant to the
subject matter of the action, the computation of each category of damage alleged, and the existence,
custodian, location and general description of relevant documents, including pertinent insurance
agreements, and other physical evidence, or information of a similar nature.” Seeking names of
witnesses under Rule 33.3(a) logically includes asking questions aimed at identifying which
witnesses—especially from a prepared list—have a specific type of knowledge or information
relevant to the action. These targeted inquiries can be preferable to open-ended name-seeking
interrogatories, which often suffer from overbreadth problems. See Vista Food Exch., Inc. v.
Comercial De Alimentos Sanchez, 2020 WL 7695712, at *3 (S.D.N.Y. Dec. 28, 2020).


        1
          For ease of reading, we have broken out the elements of the requested answer into lettered
paragraphs. We do not consider those lettered paragraphs to be “subparts” within the meaning of
Federal Rule of Civil Procedure 33(a)(1). Should the Court disagree with this assessment, then we
note that Defendant served, and Plaintiff voluntarily answered, more than 25 interrogatories,
including “subparts” (so defined), and we respectfully request that the Court grant leave for
Plaintiff to exceed Rule 33’s limit, as well.
         Case 1:19-cv-03377-LAP Document 322 Filed 07/21/21 Page 2 of 3


July 21, 2021
Page 2

        Separately, Local Rule 33.3(b) authorizes interrogatories beyond the scope of paragraph
(a) when they are “a more practical method of obtaining the information sought” than a production
or deposition request, or when they are authorized by the court. An interrogatory is a “more
practical method” of obtaining information than a deposition question when it requires
“comparatively simple responses rather than long narrative explanations.” In re Weatherford Int’l
Sec. Litig., 2013 WL 5788680, at *2–3 (S.D.N.Y. Oct. 28, 2013). Moreover, requests for specific
(especially technical) details concerning past events should be submitted as interrogatories, as the
required information would be too difficult for Defendants to “commit … to memory” in preparing
for deposition. See id.; Pratt v. Atalian Glob. Servs. Inc., 2021 WL 1234253, at *3 (S.D.N.Y. Apr.
2, 2021). In short, interrogatories are more practical when asking the defendant to provide a list of
technical information, while depositions are more practical when asking him to tell a story. See
Roelcke v. Zip Aviation, LLC, 2020 WL 5752228, at *2 (S.D.N.Y. Sept. 25, 2020).
      The interrogatories Plaintiff proposes to serve on Defendant fall into three categories,
which we will address in turn.
        1.     Interrogatories About Defendant’s Conversations and Recordings (Nos. 1–7):
To begin, Defendant cannot reasonably dispute that these interrogatories seek information that is
relevant to this action. Over the last half decade, Defendant has maintained that he possesses
recordings of conversations that support his defamatory statements about Plaintiff. He has relied
on these recorded conversations in various motions before this Court, e.g., Decl. of Alan
Dershowitz, Doc. 10 ¶ 59 (June 7, 2019); Ex. B, Tr. of Audio File, Doc. 210-2 (Nov. 20, 2020),
and the Court has already ordered him to turn them over to a forensic expert in discovery, Tr. at
13:22–15:7 (Dec. 2, 2019). Plaintiff has determined, and the forensic expert has confirmed, that
the information Plaintiff seeks about the recordings is necessary both to improve the quality of the
recordings (many of which are inaudible or unintelligible) and to assess their reliability as evidence
of the conversations they purport to represent.
         The only real question, then, is whether interrogatories are a permissible means for Plaintiff
to discover this relevant information at this time. They are. First, although the interrogatories do
not directly ask Defendant to identify witnesses, the requested information will assist Plaintiff in
identifying witnesses who have information relevant to this action by virtue of their conversations
with Defendant. Second, the interrogatories mostly seek information about the characteristics of
relevant physical evidence (namely, recordings) and thus arguably fall within the scope of Local
Rule 33.3(a)’s allowance for requests for descriptions of physical evidence. See McDermott v.
Marandi, 2005 WL 3312244, at *1 (S.D.N.Y. Dec. 5, 2005) (compelling answers to interrogatory
concerning audio message details). Finally, to the extent that the interrogatories seek greater detail
than Local Rule 33.3(a) requires or information that is altogether beyond the scope of Local Rule
33.3(a), they nevertheless satisfy Local Rule 33.3(b) because they call for itemized and technical
lists, not stories. Defendant has already disclosed the existence of at least eighteen distinct recorded
conversations or portions of conversations. He could not be expected to recall the details Plaintiff
seeks in these interrogatories at a deposition.
       2.      Interrogatories About Payments Between Defendant and Epstein (Nos. 8–9):
These interrogatories seek information about payments between Jeffrey Epstein and Defendant,
which will illuminate Defendant’s relationship with Epstein, the man Plaintiff alleges trafficked
         Case 1:19-cv-03377-LAP Document 322 Filed 07/21/21 Page 3 of 3


July 21, 2021
Page 3

her to Defendant. Subparts (e) of both interrogatories are within the scope of Local Rule 33.3(a)
because they seek the location and a description of relevant documents. The remainder of the
interrogatories seek information that is better obtained by means of an interrogatory. See In re
Weatherford, 2013 WL5788680 at *3 (“It would be inefficient to rely on witnesses at deposition
to accurately recall a series of specific financial transactions made over five years ago.”).
       3.      Interrogatory About Email Accounts (No. 10): This interrogatory seeks
information about the email accounts Defendant has used during the relevant period. Much of the
information it seeks fits within Local Rule 33.3(a)’s allowance of questions about “the existence,
custodian, location and general description of relevant documents.” To the extent that it seeks
additional detail, this information is better sought through an interrogatory so that Plaintiff can use
the requested information to obtain relevant documents before deposing Defendant.
        We therefore respectfully request that the Court schedule a pre-motion conference at which
Plaintiff will seek leave to serve the attached interrogatories pursuant to Local Rules 33.3(a) and
33.3(b).


                                                       Respectfully,

                                                       /s/Nicole J. Moss
                                                       Nicole J. Moss

cc: Counsel of Record
